                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ANTHONY ECONOMUS,
                                   7                                                      Case No. 18-cv-01071-HSG
                                                      Plaintiff,
                                   8
                                                v.                                        JUDGMENT
                                   9
                                        CITY AND COUNTY OF SAN
                                  10    FRANCISCO, et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Judgment is hereby entered consistent with the Court’s Order on Defendants' Motion for
                                  14   Summary Judgment and Defendants' and Plaintiff's Motions to File Under Seal,
                                  15          This document constitutes a judgment and a separate document for purposes of Federal
                                  16   Rule of Civil Procedure 58(a).
                                  17          Dated at Oakland, California, this 3rd day of April, 2019.
                                  18

                                  19
                                                                                       Susan Y. Soong
                                  20                                                   Clerk of Court
                                  21

                                  22
                                                                                       By: ________________________
                                  23                                                       Nikki D. Riley
                                                                                           Deputy Clerk to the Honorable
                                  24                                                       HAYWOOD S. GILLIAM, JR.
                                  25

                                  26

                                  27

                                  28
